Citation Nr: 1747521	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  15-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for bilateral knee degenerative joint disease, prior to March 11, 2015.

2.  Entitlement to a rating in excess of 30 percent for left knee arthroplasty (total left knee replacement), beginning March 1, 2015.

3.  Entitlement to a rating in excess of 30 percent for right knee arthroplasty (total right knee replacement), beginning May 1, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1952 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied the Veteran's claim for an increased rating, in excess of 20 percent, for bilateral knee degenerative joint disease.

In a June 2014 rating decision, the RO granted a temporary 100 percent rating for total left knee replacement, effective January 13, 2014, an additional temporary 100 percent rating, effective March 1, 2014, and a 30 percent rating, effective March 1, 2015.  Thereafter, in a June 2015 rating decision, the RO also granted a temporary 100 percent rating for total right knee replacement, effective March 11, 2015, and a 30 percent rating, effective May 1, 2016.

In August 2016, the Board remanded this matter for further evidentiary development.

In a February 2017 rating decision, the RO bifurcated the 20 percent rating evaluation for bilateral knee degenerative joint disease and reassigned a 10 percent rating to left knee degenerative joint disease, effective October 23, 2012 to January 13, 2014; and a 10 percent rating to right knee degenerative joint disease, effective October 23, 2012 to March 11, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 30 percent for total left knee replacement, beginning March 1, 2015; and entitlement to a rating in excess of 30 percent for total right knee, beginning March 1, 2016, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral knee degenerative joint disease was initially assigned a compensable rating of 20 percent, under Diagnostic Code (DC) 5260-5003 (limitation of flexion of the leg and degenerative arthritis) from July 24, 1984 to October 23, 2012.

2.  By first bifurcating the 20 percent rating evaluation for bilateral knee degenerative joint disease and reassigning a 10 percent rating evaluation for left knee degenerative joint disease, effective October 23, 2012 to January 13, 2014; then changing the diagnostic code from DC 5260 to DC 5055 (knee replacement/prosthesis) and assigning a temporary 100 percent rating for total left knee replacement, effective January 13, 2014, a temporary 100 percent rating, effective March 1, 2014; and a 30 percent rating, effective March 1, 2015, the RO effectively reduced the rating under DC 5260-5003 to 0 percent, as DCs 5260-5003 and 5055 compensate distinct and separate manifestations of the Veteran's left knee disabilities.

3.  By changing the diagnostic code from DC 5260-5003 to DC 5055 and assigning a temporary 100 percent rating for total right knee replacement, effective March 11, 2015, and a 30 percent rating, effective May 1, 2016, the RO effectively reduced the rating under DC 5260-5003 to 0 percent, as DCs 5260-5003 and 5055 compensate distinct and separate manifestations of the Veteran's right knee disabilities.

4.  The Veteran's bilateral knee degenerative joint disease more nearly approximates limitation of motion that is objectively confirmed by evidence of painful motion. 


CONCLUSIONS OF LAW

1.  The compensable rating assigned under DC 5260-5003, for bilateral knee degenerative joint disease, is protected and may not be reduced, and therefore is restored, effective October 23, 2012, the date of its erroneous reduction.  38 U.S.C.A. § 110 (West 2014); 38 C.F.R. §§ 3.951 (2017).  

2.  The criteria for a rating higher than 20 percent for bilateral knee degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, DCs 5003, 5260 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under hyphenated diagnostic code, DC 5003-5260, the Veteran has been assigned a 10 percent rating for his left knee degenerative joint disease, effective October 23, 2012 to January 13, 2014; and a 10 percent rating for his right knee degenerative joint disease, effective October 23, 2012 to March 11, 2015.  38 C.F.R. § 4.71(a) (2017).  As is the case here, hyphenated diagnostic codes are used, in some cases, where a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned, in which the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2017).

In this regard, and at the outset, the 20 percent previously assigned to the Veteran's bilateral knee degenerative joint disease under DC 5260-5003 must be restored.  The Board notes that while its August 2016 remand instructed the RO to assign separate ratings for the Veteran's right and left knee disabilities prior to March 11, 2015, these instructions did not require the termination of the Veteran's 20 percent rating under DC 5260-5003.  As a matter of fact, a disability which has continuously been rated at or above any evaluation of disability for 20 or more years, for VA compensation purposes, will not be reduced to less than such evaluation, except upon a showing that the rating was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  In this case, the Veteran's bilateral knee degenerative joint disease had been assigned a compensable rating under DC 5260-5003 from July 24, 1984 to October 23, 2012, and there is nothing of record to suggested that the assigned rating was based on fraud.  Therefore, this rating is subject to preservation.  See id.  

First, the Board notes that the change in the 20 percent rating evaluation for bilateral knee degenerative joint disease to a 10 percent rating for left knee degenerative joint disease, and a 10 percent rating for right knee degenerative joint disease, effectively changed the Veteran's assigned 20 percent rating under DC 5260-5003.  In particular, the termination of the 10 percent rating for the left knee degenerative joint disease on January 13, 2014 resulted in a zero percent rating for left knee degenerative joint disease from the period of January 13, 2014 to March 1, 2015, whereas the 10 percent rating for the right knee degenerative joint disease continued and remained effective until March 1, 2015.  Thus, technically, the combined rating of 20 percent for the left knee and right knee degenerative joint disease, inclusive of the bilateral factor, which would have been the same as a 20 percent rating for a bilateral knee degenerative joint disease, was only effective from October 23, 2012 to January 13, 2014, when the 10 percent rating for left knee degenerative joint disease terminated.  

Moreover, and crucially, the change in diagnostic code from DC 5260 to DC 5055, effective January 13, 2014, for the left knee, and effective March 11, 2015 for the right knee, amounted to a reduction of 0 percent under DC 5260-5003 for the left and right knee disabilities, as these diagnostic codes compensate distinct and separate manifestations of the Veteran's left and right knee disabilities.  See Murray v. Shinseki, 24 Vet. App. 420 (2011); see also Esteban, 6 Vet. App. at 261 - 62.  Specifically, DC 5260-5003 compensates for degenerative arthritis/hypertrophic or osteoarthritis (DC 5003) and limitation of flexion of the leg (DC 5260), whereas DC 5055 compensates for knee replacement/prosthesis.  Such a reduction by changing the diagnostic code from DC 5260-5003 to DC 5055, rather than assigning a separate rating under the latter diagnostic code (that is, in addition to the 20 percent rating already assigned under DC 5260-5003 for bilateral degenerative joint disease), is expressly prohibited, even if the disability compensated by DC 5260-5003 is no longer present.  See Murray v. Shinseki, 24 Vet. App. 420 (2011).  Accordingly, a separate rating of 20 percent under DC 5260-5003 is restored, effective October 23, 2012, the date of its erroneous reduction.

In this regard, the Veteran asserts an entitlement to a rating in excess of 10 percent for left knee degenerative joint disease, and a rating in excess of 10 percent for right knee degenerative joint disease are warranted.  See August 2017 Appellate Brief.  However, in light of restoring the 20 percent rating evaluation for bilateral knee degenerative joint disease, the Board will evaluate the Veteran's assertions based on an entitlement to a rating evaluation in excess of 20 percent for bilateral knee degenerative joint disease, prior to March 11, 2015 (the most recent period in which the Veteran asserted entitlement to an increased rating).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

As noted above, the Veteran's bilateral degenerative joint disease is rated under hyphenated diagnostic code, DC 5260-5003.  38 C.F.R. § 4.71a.  

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is non-compensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent rating is assigned for X ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id at DC 5003.

Under Diagnostic Code 5260, a noncompensable rating is assigned if flexion is limited to 60 degrees, a 10 percent rating is assigned if flexion is limited to 45 degrees, a 20 percent rating is assigned if flexion is limited to 30 degrees, and the maximum 30 percent rating is assigned if flexion is limited to 15 degrees.  Id. at DC 5260.  Normal range of motion of the knee is up to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

For the appellate period prior to March 11, 2015, the only available evidence of record that provides limitation of motion testing results for the Veteran's left and right knee disabilities is a July 2013 VA examination.  On range of motion testing for the right knee, flexion was 140 degrees or greater, with no objective evidence of painful motion; no limitation of extension; or no objective evidence of where painful motion began.  On range of motion testing for the left knee, flexion was 140 degrees or greater, with no objective evidence of painful motion, no limitation of extension; or no objective evidence of where painful motion began. 

An August 2013 X-ray of the right knee found no fracture, dislocation or osseous or soft tissue abnormality.  The findings also reflect that the patella and extensor mechanism appeared normal and there was no effusion.  It reflected very slight joint space loss medially, with an impression of early osteoarthritic changes.  Similarly, an August 2013 X-ray of the left knee found no evidence of acute abnormality, but however, found minimal degenerative changes present, with slight narrowing of the patellofemoral joint space and some spurring of the tibial spines, with an impression of minimal degenerative changes.

A rating in excess of 20 percent for bilateral knee degenerative joint disease, at the very least, requires evidence of X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations of degenerative arthritis/osteoarthritis/hypertrophic arthritis (DC 5003); or evidence of flexion limited to 30 degrees.  However, as noted in the July 2013 VA examination, the Veteran's flexion was normal (140 degrees or greater) for both right and left knees, and no treatment records, including the August 2013 X-rays, for the appellate period prior to March 11, 2015, have shown any existence of X-rays that involve 2 or more major or minor joint groups, with occasionally incapacitating exacerbations.  Therefore, a rating in excess of 20 percent for bilateral knee degenerative joint disease is not warranted, prior to March 11, 2015.

The Board has considered the DeLuca criteria.  However, a rating higher than 20 percent for bilateral knee degenerative joint disease is also not warranted based on functional loss due to pain, weakness, premature or excess fatigability, and incoordination, causing additional disability beyond that reflected in range of motion measurements.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206 - 07.  The evidence shows that the Veteran's left and right knee disabilities are not manifested by giving way, instability, or weakness on range of motion testing, and there are no additional limitations of motion on repeat testing.  See, e.g. July 2013 VA examination (reflecting that the Veteran did not have additional limitation in range of motion of the knees; no functional loss and/or functional impairment of the knees; or any functional loss and/or functional impairment of the knees after repetitive use, to include contributing factors such as weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or disturbance of locomotion).  The Veteran, however, reported having constant pain in both knees, with "restless leg type" symptoms.  Additionally, with respect to flare-ups, the Veteran reported having difficulty sleeping due to pain in knees, difficulty walking short distances, and difficulty standing.  He also reported having flare-ups that impacted the function of the knees.  Nonetheless, this does not in itself show further functional impairment, but rather indicates the very symptoms and functional impairment upon which the 20 percent rating is already assigned for bilateral knee degenerative joint disease.  Thus, at best, the evidence of record reflects limitation of motion that is objectively confirmed by satisfactory evidence of painful motion.  Accordingly, for the period prior to March 11, 2015, a rating higher than 20 percent is not warranted, even when §§ 4.40 and 4.45 are considered.  See DeLuca, 8 Vet. App. at 206 - 07.

Finally, the Board has also considered other diagnostic codes that are applicable to a knee disability.  However, the Veteran's service-connected bilateral knee degenerative joint disease do not reflect any findings of anklyosis of the knee (DC 5256), limitation of extension of the leg (DC 5261), or genu recurvatum (DC 5263).  Therefore, DCs 5256, 5261 and 5263 are not applicable for consideration.

Accordingly, based on the foregoing, the preponderance of the evidence is against the assignment of a rating evaluation in excess of 20 percent for bilateral degenerative joint disease, for the period prior to March 11, 2015.  38 C.F.R. §§ 3.102 , 4.3, 4.7 (2017); See also 38 U.S.C.A. §  5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A separate rating of 20 percent for bilateral knee degenerative joint disease, under DC 5260-5003, is restored, effective October 23, 2012.

For the period prior to March 11, 2015, entitlement to a rating evaluation in excess of 20 percent for bilateral knee degenerative joint disease is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the remaining issues on appeal.

In August 2016, the issues of entitlement to a rating in excess of 30 percent for total left knee replacement, beginning March 1, 2015; and entitlement to a rating in excess of 30 percent for total right knee replacement, beginning May 1, 2016, were remanded for a VA examiner to determine the current severity of the Veteran's left and right knee disabilities during the period of his claim, prior to March 11, 2015.  In the remand instructions, the Board specifically instructed that the VA examiner conduct a range of motion testing to determine the extent of limitation of motion due to pain and active motion and passive motion, and with weight bearing and non-weight bearing.  The remand instructions further directed that if the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

Although the Veteran was afforded another VA examination in September 2016, the Board finds that the VA examination is inadequate.  While the VA examiner conducted a range of motion test for pain on weight-bearing, there is no indication that she conducted a range of motion test for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169 - 170 (ruling that a test for pain through range of motion in various ways is one of three things a VA examiner should do to ensure that VA has all of the information necessary to properly evaluate a joint disability; and holding that an adequate VA examination of the joints, wherever possible, must include range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing).  Therefore, these issues must be remanded again for a new VA examination, as well as for compliance with the Board's prior August 2016 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current severity and etiology of his service-connected left and right knee.  The VA examiner must review the claims file and must note that review in the report.  The VA examiner must also be provided with a copy of this REMAND.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must undertake the following:  

a.  Conduct a range of motion testing of the left and right knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia, 28 Vet. App. at 169 - 170.  If the VA examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b.  Consider any reports of flare-ups to the left and right knee, if any.  In doing so, the VA examiner must inquire whether the Veteran has had any periods of flare ups.  If so, the VA examiner must state the severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, according to the Veteran, to what extent, if any, they affect functional impairment.  See Sharp v. Shulkin, No. 16-1385 (September 6, 2017).

c.  Elicit the Veteran's subjective complaints, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

A detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After ensuring that the above-mentioned actions have been undertaken, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board for further development.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


